Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 06/21/2022. Claims 1-14 are pending in this application. Claims 1 and 8 are independent claims. 

Allowable Subject Matter
2. Claims 4-5 and 11-12 are objected to as being dependent upon a rejected base claims 1 and 8 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumitru (US PGPub 20050171950), in view of Leppinen (US Patent 6801933), and further in view of Cheng (US Patent 5544322).

As per Claim 1, Dumitru teaches of an electronic device comprising: at least one processor; and a memory electrically connected to the at least one processor, wherein the memory configured to store instructions which, when executed, cause the at least one processor to control the electronic device to: obtain, [by a routing library of a first application], a request, wherein the request specifies a state of the first application, provide, [by the routing library,] information corresponding to the request to a handler of the first application, and access, [by the handler,] the state of the first application based on the information. (Par 10, The web application running on the web server uses the page identifier to retrieve the application status information and sets the status of the web application to an internal state indicated by the retrieved application status information. Only then does the web application create a page in response to the request. The web application then stores the current internal state as another set of application status information in association with another identifier, which the web application sends to the web browser in response to the request. The cycle of request/response continues with a repetition of the process--namely, the web application receives, with a request, a page identifier that identifies stored application status information, sets the internal state of the application to reflect the application state information identified by the received identifier, dynamically generates a web page to fulfill the request only after setting the internal state of the application, associates a page identifier with application status information, and sends the page identifier and dynamically generated web page to the web browser. Par 11, The application status information included in the identified application status entry is used to set an internal state of an application. The received request is processed only after the internal state of the application is set based on the application status information of the identified application status entry.)
Dumitru does not specifically teach, however Leppinen teaches to provide … information corresponding to the request to a handler of the first application and access, by the handler … (Col 3, lines 6-13 and 14-20, The architecture of the optimization system is illustrated in FIG. 2. In the network server, a request handler 202 handles requests from a client as a user navigates through pages of a Web site. A data generator 204 is coupled to the request handler 202. A cache 206 is coupled to the data generator 204. The data generator 204 processes the requests received by the request handler 202 and based, at least in part, on the requests, stores data in the cache 206.  According to the principles of the invention, an application state controller 208 is coupled to the request handler 202, and a preprocessor 210 is coupled to the application state controller 208. The requests handled by the request handler 202 indicate the current state of the application in which the requesting user is located, and such an indication is forwarded to the application state controller 208.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add providing information corresponding to the request to a handler of the first application and access, by the handler, as conceptually seen from the teaching of Leppinen, into that of Dumitru because this modification can help transmit the response after the request received using the proper handler. 
Neither Dumitru nor Leppinen specifically teaches however Cheng teaches of obtain, by a routing library of a first application, … provide, by the routing library, information (Col 8, lines 13-24, Routing library 11 is a set of application programming interfaces and their implementations, which allow authentication servers III and client II to use authentication routing servers 8 in the following way: (74) (a) allows authentication servers III to send authentication routing information 6 to authentication routing servers 8; Col 8, lines 64-Col 9, line 15, The process within authentication server III begins at step as 1, wherein using routing library 11, authentication server III sends authentication routing information 6 to authentication routing server 8 (see step ars1 below). Thereafter, at step as2, authentication server III waits for authentication request IV from client II (see step c3 below), and constructs and sends authentication certificate V to client II.  Next, at step c2, using routing library 11, client II sends routing query 7 to authentication routing server 8 (see step ars2 above) for an authentication path which is compliant with the authentication policy of application server I and, if necessary or desired, policies specified by client II.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add obtaining, by a routing library of a first application, … provide, by the routing library, information, as conceptually seen from the teaching of Cheng, into that of Dumitru and Leppinen because this modification can help make the transmission compatible between communications of the applications.

Re Claim 8, it is the product claim, having similar limitations of claim 1. Thus, claim 8 is also rejected under the similar rationale as cited in the rejection of claim 1.

6. Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumitru (US PGPub 20050171950), in view of Leppinen (US Patent 6801933), in view of Cheng (US Patent 5544322), and further in view of Yan (US PGPub 20160292291).

As per Claim 2, none of Neither Dumitru, Leppinen and Cheng specifically teaches, however Yan teaches of the electronic device of claim 1, wherein the request comprises a link or an activity request. (Par 10, According to the scheme of opening a webpage of the invention, it can be realized that when a webpage opening request containing a link is received, a client application or a light application corresponding to the link is searched in a preset client application list and/or a light application list, and then a requested webpage is opened by opening the searched client application or invoking the light application)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the request comprises a link or an activity request, as conceptually seen from the teaching of Yan, into that of Dumitru, Leppinen and Cheng because this modification can help make the transmission compatible between communications of the applications.

Re Claim 9, it is the product claim, having similar limitations of claim 2. Thus, claim 9 is also rejected under the similar rationale as cited in the rejection of claim 2.

7. Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumitru (US PGPub 20050171950), in view of Leppinen (US Patent 6801933), in view of Cheng (US Patent 5544322), in view of Yan (US PGPub 20160292291), and further in view of Lewontin (US PGPub 20120137211).

As per Claim 3, none of Dumitru, Leppinen and Cheng, however Yan teaches of the electronic device of claim 2, wherein the link is generated based on a link scheme and a user interface (UI) event sequence. (Par 10, According to the scheme of opening a webpage of the invention, it can be realized that when a webpage opening request containing a link is received, a client application or a light application corresponding to the link is searched in a preset client application list and/or a light application list, and then a requested webpage is opened by opening the searched client application or invoking the light application)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the link is generated based on a link scheme and a user interface (UI) event sequence., as conceptually seen from the teaching of Yan, into that of Dumitru, Leppinen, Cheng and Yan because this modification can help make the transmission compatible between communications of the applications.
None of Dumitru, Leppinen, Cheng and Yan however Lewontin teaches that the link is generated based a user interface (UI) event sequence (Fig. 3 and Par 44, In some examples, the user interface web engine 82 may use the stored rectangle mappings to map user interface events for native user interface elements back to the corresponding locations in the source web page.  Thus, for example, events such as link activation and other user interface events, form actions, and invoked actions such as JavaScript handlers and/or other actions may be processed. In addition, the user interface web engine 82 may also provide additional handling mechanisms to support efficient interaction with application native code.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the link is generated based a user interface (UI) event sequence, as conceptually seen from the teaching of Lewontin, into that of Dumitru, Leppinen, Cheng and Yan because this modification can help make the transmission compatible between communications of the applications.

Re Claim 10, it is the product claim, having similar limitations of claim 3. Thus, claim 10 is also rejected under the similar rationale as cited in the rejection of claim 3.

8. Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumitru (US PGPub 20050171950), in view of Leppinen (US Patent 6801933), in view of Cheng (US Patent 5544322), in view of Coulson (US PGPub 20020083264).

As per Claim 6, none of Dumitru, Leppinen and Cheng specifically teaches, however Coulson teaches of the electronic device of claim 1, wherein the instructions cause the at least one processor to control the electronic device to obtain, by the routing library, the request from an operating system of the electronic device. (par 38, For example, the operating system 107 running on CPU 102 may make a request to access an address in mass storage device address space 201, and this request may be received by the hybrid storage controller. Claim 21, receiving a request from the operating system to access an address;)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add obtaining, by a routing library of a first application, … provide, by the routing library, information, as conceptually seen from the teaching of Coulson, into that of Dumitru, Leppinen and Cheng because this modification can help make the transmission compatible between communications of the applications.

Re Claim 13, it is the product claim, having similar limitations of claim 6. Thus, claim 13 is also rejected under the similar rationale as cited in the rejection of claim 6.
9. Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumitru (US PGPub 20050171950), in view of Leppinen (US Patent 6801933), in view of Cheng (US Patent 5544322), and further in view of Anglin (US PGPub 20120158664).

As per Claim 7, none of Dumitru, Leppinen and Cheng specifically teaches, however Anglin teaches of the electronic device of claim 1, wherein the instructions cause the at least one processor to control the electronic device to generate, by the routing library, the information indicating at least one of an activity object or a data object related to the request. (Par 20, To allow a client to reconstruct data objects from extents backed-up in sequential-access media with deduplication, the backup server provides the client with information on requested data objects to restore and extents in the data objects. The backup server accesses the extents included in the requested data objects from the sequential-access device in the order in which the extents are stored across the sequential backup devices and returns the extents to the client to reconstruct the data objects from the received extents. Par 23, To restore data objects from the server 4, the server backup program 10 generates server data object information 20 on data objects to restore from the sequential backup devices 18a, 8b, 18c, extent information 22 indicating a location of extents in the data objects to restore in the sequential backup devices 18a, 18b, 18c, and a sort list 24 indicating an order in which extents from the sequential backup devices 18a, 18b, 18c are to be retrieved and returned to the client 2. The client backup program 8 generates client data object information 26 providing information on data objects the client has requested to restore, including extents in the data objects and offsets of the extents in the data objects.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add generating, by the routing library, the information indicating at least one of an activity object or a data object related to the request, as conceptually seen from the teaching of Anglin, into that of Dumitru, Leppinen and Cheng because this modification can help make the transmission compatible between communications of the applications.

Re Claim 14, it is the product claim, having similar limitations of claim 7. Thus, claim 14 is also rejected under the similar rationale as cited in the rejection of claim 7.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193